MARION W. GOODING, Circuit Judge.
On stipulation of the parties (citing Williamson v. Answerphone and Southern Bell (Fla. DCA-1, 1960) 118 So.2d 248, at 252, and Atlantic Beach Drug Store, Inc. v. Campbell and Southern Bell (1964) 25 Fla. Supp. 42, holding that the telephone company cannot be held to the duty of policing its customers’ and subscribers’ motives or to resolve disputes between a customer and its competitors),
Upon consideration, it is ordered that this cause be, and the same is hereby, dismissed as to the defendant Southern Bell Telephone and Telegraph Company, remaining as to the defendant Robinson.